Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cyclone air cleaner”, “air cleaner” and “wherein the opening of the resin net is smaller than that of the wire mesh” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein the opening of the resin net is smaller than that of the wire mesh” in line 11.
smaller than that of the wire mesh.”
Claim 9 depends on claim 8; and hence is also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the air cleaner cause outside air, introduced via the inlet, to swirl” in line 4.  It is not clear that what structural limitation would cause the outside air to swirl around an outer periphery of the cleaner unit.  Similar rejection for claim 8.
Claim 1 recites “air cleaner” in line 1.  It is unclear that “air cleaner” is same as “cyclone air cleaner” or new limitation.
To expedite examination, Examiner interprets the “air cleaner” is same as the “cyclone air cleaner”.
Claim 1 recites “smooth flat surface” and “” in line 12.  It is not clear that what is it consider as “smooth” or “non-smooth” or “flat” or “non-flat” surface.

Claims 2, 4-7 and 9 depend on claims 1, 8; and hence are also rejected.
Claim Interpretation
The phrase of “for a cyclone air cleaner” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
The phrase of “a surface roughness that can be usually obtained with a resin is molded”, which are directed to method of making said surface roughness, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its 
In this view, the “cyclone air cleaner” (or air cleaner) is not positively recited or unclaimed.
Therefore, the at least claim 1 has been interpreted as follows:
“A cleaner unit comprising: a filter paper which filtrates the air; a wire mesh that is disposed on an outer periphery of the filter paper and holds the filter paper; and a resin net which is covered with the wire mesh and having openings, the resin net having a smooth flat surface such that the dust flows over the surface of the resin net, the smooth flat surface having a surface roughness that can be usually obtained with a resin is molded.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 3078650; hereinafter Anderson) in view of Pall et al (US 4050237; hereinafter Pall).
As regarding claim 1, Anderson discloses the claimed invention for a cleaner unit comprising: a filter paper (2 and col 2 ln 21) which filtrates the air; a wire mesh (10) that is disposed on an outer periphery of the filter paper (figs. 1 and 3) and holds the filter paper.  
Anderson does not disclose a resin net which is covered with the wire mesh and having openings, the resin net having a smooth flat surface such that the dust flows over the surface of the resin net, the smooth flat surface having a surface roughness that can be usually obtained with a resin is molded.  Pall teaches a resin net which is covered with the wire mesh (col 6 ln 58-62 and fig. 2) and having openings, the resin net having a smooth flat surface such that the dust flows over the surface of the resin net, the smooth flat surface having a surface roughness that can be usually obtained with a resin is molded.
curved surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the openings has corner parts each forming a curved surface in order to enhance filtration performance, since it held that the shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.  Where patentability is said to be based upon particular chosen shape (curved corner) or upon another variable recited in the claim, the applicant must show that the chosen shape (curved corner) are critical and unexpected results.
As regarding claim 4, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the filter paper includes bent filter paper (col 2 ln 15-21).
As regarding claim 5, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the swirling passage has a larger cross-sectional area than a cross-sectional area of a filter part of the filter paper (fig. 1).
As regarding claim 6, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the resin net includes linear members that linearly extend and intersect with each other in a 
Anderson as modified does not disclose the mesh openings are surrounded by the linear members.  The shape (square or rectangular opening would have linear members) of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 7, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention except for wherein each of the openings of the resin net has a width dimension d1 from 1.0 to 1.5 mm and a height dimension d2 from 1.0 to 1.8 mm, a line width W of each of the linear members is set within a range of 0.2 to 0.8 mm, and the resin net has an aperture ratio of 40 to 60%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the openings of the resin net has a width dimension d1 from 1.0 to 1.5 mm and a height dimension d2 from 1.0 to 1.8 mm, a line width W of each of the linear members is set within a range of 0.2 to 0.8 mm, and the resin net has an aperture ratio of 40 to 60% in order to enhance filter efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Where patentability is said to be based upon particular chosen width, height, line width, aperture ratio or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical and unexpected results.
Claims 8-9 are also rejected with similar reasons as stated in claims 1 and 7 above.  
In addition, Anderson as modified discloses the claimed invention except for wherein the opening of the resin net is smaller than that of the wire mesh.  Since the instant specification is silent to critical and unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the opening of the resin net is smaller than that of the wire mesh in order to enhance cleaner unit performance, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773